DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/22 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. (U.S. Patent Application Publication No. 6,103,360) in view of Dow (RopaqueTM Ultra Opaque Polymer) as evidenced by McCarthy et al. (U.S. Patent No. 5,229,247) alone, or alternatively, in view of Grube et al. (US 8,590,670)	.
Regarding claims 1, 2, and 3, Caldwell et al. teaches a ceiling tile coated on at least one surface with an acoustically transparent coating (See Abstract, col. 4, lines 1-2) which comprises a polymeric binder (col. 3, lines 33-47) and titanium dioxide (col. 3, lines 18-31). The acrylic latex tradename Hycar 26256 has a glass transition temperature of 45oC and is acrylate containing copolymer as evidenced by McCarthy et al. (col. 19, lines 1-3). Given that Caldwell et al. as evidenced by McCarthy et al. teaches polymeric binder identical to that presently claimed, it is clear that the polymeric binder of Caldwell et al. has a high Tg as claimed.
Caldwell et al. fails to teach void latex particles.
However, Dow discloses the use of RopaqueTM Ultra Opaque Polymer which are void latex particles having a diameter of 400 nm (0.40 microns, page 1), which falls within the claimed range of from 100 nm to 500 nm. Given that RopaqueTM Ultra Opaque Polymer is identical to the void latex particles used in the present invention, the void latex particles of Dow intrinsically comprise a water-filled or air-filled core surrounded by a shell which comprises a thermoplastic polymer with Tg in the range from 60oC to 100o
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include void latex particles in Caldwell et al. in order to reduce the amount of TiO2 and provide significant cost savings with equal properties (Dow, pages 1-2). 
While Caldwell et al. in view of Dow fails to explicitly disclose a ratio of the high Tg binder to the void latex particles in the coating as claimed, Dow discloses the use of void latex particles in order to reduce the amount of TiO2 and provide significant cost savings with equal properties (Dow, pages 1-2). Since the instant specification is silent to unexpected results, the specific ratio of the high Tg binder to the void latex particles is not considered to confer patentability to the claims. As the cost savings is a variable that can be modified, among others, by adjusting the ratio of the high Tg binder to the void latex particles, the precise ratio would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed ratio cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the ratio of the high Tg binder to the void latex particles in Caldwell et al. in view of Dow to obtain the desired cost savings (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Caldwell et al. in view of Dow does not explicitly teach at least two coats of the acoustically transparent coating. However, Caldwell et al. does teach the coating provides durability and high light reflectance (col. 1, lines 60-63). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide multiple coats including at least two coats to further enhance durability and high light reflectance. The duplication of parts is In re Harza, 124 USPQ 378, 380 (CCPA 1960).
Alternatively, Grube et al. teaches using multiple layers of noise reduction layers would only enhance sound reduction properties (col. 8, line 53-col. 9, line 3). Therefore, it would have been obvious to one of ordinary skill in the art to use multiple coats of the acoustically transparent coating of Caldwell et al. in view of Dow, including at least two coats, in order to enhance sound reduction properties.
Given that Caldwell et al. in view of Dow alone, or alternatively in view of Grube et al. teaches an acoustically transparent coating comprising structure and materials identical to those presently claimed, it is clear that the acoustically transparent coating would intrinsically have an estimated noise reduction coefficient (eNRC) and create pores at the tile surface as presently claimed, absent evidence to the contrary.
The recitation in the claim regarding “at the time of application” is a process limitation. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Caldwell et al. in view of Dow alone, or alternatively in view of Grube et al. meets the requirements of the claimed an acoustically transparent coating, Caldwell et al. in view of Dow alone, or alternatively in view of Grube et al. clearly meets the requirements of present claims.
Regarding claim 5, Caldwell et al. teaches wherein the coating further comprises at least one filler of silica dioxide (col. 3, line 29).
Regarding claim 9, Caldwell et al. teaches wherein the tile is fiberglass tiles (col. 4, lines 6-7 and 18-21).
Response to Arguments
Applicant's arguments filed 02/01/22 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to recite “at least two coats of” an acoustically transparent coating and thermoplastic polymer “with Tg in the range from 60oC to 110oC”.
Applicant argues that following the rational of reducing the amount of titanium dioxide in order to maximize cost savings as disclosed by Dow, a person of skill would use one coat of the coating composition. Indeed, and as is shown in table 1 of the present application, using one coat provides a better light scattering efficiency than using two coats and also using two coats of paint would increase the amount of titanium dioxide and decrease coast savings in comparison to applying only one coat.
However, reducing the amount of titanium dioxide as disclosed by Dow does not preclude using two coats of paint. Using two coats of paint would still result in cost savings 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787